Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted along with the mailing date of the application on May 25, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 2, 7-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NARUSE(US 2019/0258250 A1).

Regarding claim 2, NARUSE teaches an electrostatic sensor, comprising:
 
a detection device(sensor circuit 32, fig.1) configured to detect an electrostatic capacitance(Para-52) between an operated member(steering wheel 70) having a plurality of detection areas(16a-16l, figs.2&3) and an electrode (electrode 16a or 16b or 16c or 16d or 16e or 16f or 16g or 16h or 16i or 16k or 16k or 16l, or combination of electrodes, figs.2&3) having areas(individual electrode or steering wheel 70 as shown in figs.2&3) associated with the detection areas respectively (figs.2&3); and
 
a control device(control unit 30, fig.5, Para 30-31) configured to determine whether an operation(gripping input of a driver) is performed to each of the detection areas(particular areas 80 of 16a-16l) based on whether the electrostatic capacitance exceeds a threshold value(S4 and S5, fig.4, Para 53-53), 

wherein at least one of the detection areas has a first area (16a-16e, or 16f-16h or 16i-16l, fig.2; 16a-16d, or 16e-16g or 16h-16l, fig.3) and a second area(16f-16h or 16a-16e, or 16i-16l, fig.2; 16e-16g or 16a-16d, or 16h-16l, fig.3); 

(figs.2&3); and

wherein the control device(control unit 30) determines that an operation(gripping of a driver) is performed to the at least one detection area(particular area 80 or other than particular area 80) having the first area and the second area(Para 52-53) in a case where the electrostatic capacitance detected for the first area exceeds the threshold value(fig.4, Para 52-53). 

Regarding claim 7, NARUSE teaches the electrostatic sensor according to claim 2, wherein a size of the first area is larger than a size of the second area(figs.2&3)(if one of ordinary skill in the art considers combined position of two or more electrodes as first area and one electrode position as second area, then size of the first area is greater than the size of the second area).

Regarding claim 8, NARUSE teaches the electrostatic sensor according to claim 2, wherein the size of the first area (combined position of two or more electrodes)is larger than a contact area(driver’s grip position) assumed for an operating item(finger or palm touch) that performs an operation(gripping) with respect to the operated member(steering wheel 70). 

claim 9, NARUSE teaches the electrostatic sensor according to claim 2, being configured to be installed in a mobile entity(own vehicle 10, Para-30). 

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations except minor wording and insignificant change in terminology.

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations but different formats.

5.	Claims 2, 8, 9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SEOK et al.(US 2019/0210630 A1) (herein after SEOK).

Regarding claim 2, SEOK teaches an electrostatic sensor, comprising:
 
a detection device(sensor ICs 131, fig.1) configured to detect an electrostatic capacitance(Para-83: self-capacitance method) between an operated member(steering wheel 100) having a plurality of detection areas(110, figs.1&2) and an electrode (111 or 112 or 113 or 114, fig.4) having areas(steering wheel 100 has four quadrants 110 as shown in figs.1,2&4)(a1-a3, figs.6-8B) associated with the detection areas respectively; and
(controller 140, fig.2) configured to determine whether an operation(touch input of a driver) is performed to each of the detection areas(110) based on whether the electrostatic capacitance exceeds a threshold value(Para-128), 

wherein at least one of the detection areas has a first area (a1 or a2 or a3) and a second area(a2 or a3 or a1)(any one quadrant 110 could also be first area and other quadrant could be second area); 

wherein the second area is located between the first area and another one of the detection areas(figs.6-8B)(a2 is in between a1 and a3)(one quadrant 110 is in between two outside quadrants);

and wherein the control device(controller 140) determines that an operation(touch input of a driver) is performed to the at least one detection area(a1&a2 or a2&a3) having the first area and the second area(Para 103-107) in a case where the electrostatic capacitance detected for the first area exceeds the threshold value(Para-128). 

Regarding claim 8, SEOK teaches the electrostatic sensor according to claim 2, wherein the size of the first area(one quadrant 110 of steering wheel 100)is larger than a contact area (a1 or a2 or a3) assumed for an operating item(finger or palm touch) that performs an operation(touch input) with respect to the operated member(steering wheel 100). 
claim 9, SEOK teaches the electrostatic sensor according to claim 2, being configured to be installed in a mobile entity(vehicle, Para-8, 29, 72, 73, 127). 

Claim 11 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations except minor wording and insignificant change in terminology.

Claim 13 is rejected for the same reason as mentioned in the rejection of claim 2, since both claims recite identical claim limitations but different formats.

Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK et al.(US 2019/0210630 A1) (herein after SEOK).

Regarding claim 18, SEOK teaches a control device(controller 140, fig.2) configured to control an operation of an electrostatic sensor(Para-83: self-capacitance method) equipped with an operated member(steering wheel 100) having a plurality of detection areas(110, figs.1&2) comprising:
 
a reception interface(sensor ICs 131, fig.1) configured to receive first detection information(touch input, 1111, fig.9, Para-127) corresponding to an electrostatic capacitance(Para-83: self-capacitance method) between the operated member (steering wheel 100) and an electrode (111 or 112 or 113 or 114, fig.4) having areas(steering wheel 100 has 4 quadrant areas 110 as shown in figs.1,2&4)(a1-a3, figs.6-8B) associated with the detection areas respectively; and
 
a processor(controller 140, fig.2) configured to determine whether an operation(touch input of a driver) is performed to each of the detection areas based on whether the electrostatic capacitance corresponding to the first detection information exceeds a threshold value(Para-128), 


(sensor ICs 131, fig.1) receives second detection information(finger touch input or palm touch input, 1112, fig.9, Para-129) indicative of contact(touch input) or approach of the operating item with respect to the detection electrode is detected(Para-66); and

wherein the control device determines that an operation is not performed(deactivation of touch blob area) to the operated member in a case where the contact(palm touch input, 1112, YES, 1113, 1114, 1115, NO, 1117, YES, 1118, YES, 1120, fig.9)(palm touch input is ignored in the blob area; i. e. no palm touch detection) or approach of the operating item with respect to the detection electrode is detected. It is obvious to one of ordinary skill in the art that detecting no new input from the driver and reference time elapsed after detecting palm touch input, the controller 140 would deactivate the blob area and no more touch detection either by finger or palm in order to avoid unintentional touch from the driver.

Claim 19 is rejected for the same reason as mentioned in the rejection of claim 18, since both claims recite identical claim limitations but different formats.

Claims 1, 4-6, 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Odate(US 2018/0118247 A1) in view of KING et al.(US 2012/0050211 A1)(herein after KING).

Regarding claim 1, Odate teaches an electrostatic sensor (steering wheel unit including plurality of electrostatic capacitance type contact sensor, Para-2), comprising:

a detection device(contact determination unit 46, contact sensors 20, fig.1; center electrostatic capacitance detection unit 40 or right electrostatic capacitance detection unit 42 or left electrostatic capacitance detection unit 44) configured to detect an electrostatic capacitance(Para-28) between an operated member(steering wheel 12)having a plurality of detection areas (center 22, right side 24, left side 26) and an electrode(sensor 22 or sensor 24 or sensor 26) having areas associated with the detection areas respectively(figs.1&3); and

a control device(contact determination ECU 30, fig.1, Para-25, 29) configured to determine whether an operation(contact determination S4, fig.2) is performed to each of the detection areas(S3, YES, fig.2) based on whether the electrostatic capacitance exceeds a threshold value(Para-35, 36),

wherein at least one of the detection areas has a first area(22 or 24 or 26) and a second area(24 or 26 or 22); 

(center area, left side or right side) is located between the first area and another one of the detection areas(left side is in between center area and right side; center area is in between left side and right side; right side is in between center area and left side); and 

Nevertheless, Odate is not found to teach expressly the electrostatic sensor, wherein the control device determines that an operation is not performed to the at least one detection area having the first area and the second area in a case where the electrostatic capacitance detected for the second area exceeds the threshold value.

However, KING teaches electrostatic sensor for hover and touch sensing, wherein the control device(controller) determines that an operation is not performed to the at least one detection area(300-a or 300-b or 300-c or 300-d, or combination of two areas, fig.3) having the first area and the second area in a case where the electrostatic capacitance detected for the second area exceeds the threshold value(420, YES, fig.4, Para-66; 520, YES, fig.5, Para-67).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Odate with the teaching of KING to include 

Regarding claim 4, Odate as modified by KING teaches the electrostatic sensor according to claim 1, wherein a size of the first area(left side 26 or right side 24, fig.1, Odate) is larger than a size of the second area(center 22, figs.1&2, Odate)(as seen from figs.1&2, center electrode area 22 is smaller than left side 26 or right side 24). 

Regarding claim 5, Odate as modified by KING teaches the electrostatic sensor according to claim 1, wherein the size of the first area(left side electrode 26 or right side electrode 24, figs.1&2, Odate) is larger than a contact area(palm holding area or finger touch area) assumed for an operating item(hand of a passenger H/driver/operator) that performs an operation (holding or touch) with respect to the operated member(steering wheel 12)(it is obvious to one of ordinary skill in the art that a driver/operator’s holding area is smaller than the area of the steering wheel area. Without making bigger steering wheel area, it is impossible to drive a vehicle).

claim 6, Odate as modified by KING teaches the electrostatic sensor according to claim 1, being configured to be installed in a mobile entity(vehicle, Para-24, Odate).

Claim 10 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations except minor wording and insignificant change in terminology.

Claim 12 is rejected for the same reason as mentioned in the rejection of claim 1, since both claims recite identical claim limitations but different formats.

Regarding claim 14, Odate teaches an electrostatic sensor (steering wheel unit including plurality of electrostatic capacitance type contact sensor, Para-2), comprising:

a detection device(contact determination unit 46, fig.1, Para-25, 31; contact sensors 20, fig.1; center electrostatic capacitance detection unit 40 or right electrostatic capacitance detection unit 42 or left electrostatic capacitance detection unit 44, fig.1) configured to detect an electrostatic capacitance(Para-28) between an operated member(steering wheel 12) having a plurality of detection areas(center 22, right side 24, left side 26) and an electrode(sensor 22 or sensor 24 or sensor 26) having (figs.1&3); and

a control device(contact determination ECU 30, fig.1, Para-25, 29) configured to determine whether an operation(contact determination S4, fig.2) is performed to each of the detection areas(S3, YES, fig.2) based on whether the electrostatic capacitance exceeds a threshold value(Para-35, 36),

wherein the detection device(40, 42, 44, 46) detects contact (in contact or touch, Para-31) or approach of an operating item with respect to a detection electrode located between the contact areas; and 

Nevertheless, Odate is not found to teach expressly the electrostatic sensor, wherein the control device determines that an operation is not performed to the operated member in a case where the contact or approach of the operating item with respect to the detection electrode is detected.

However, KING teaches electrostatic sensor for hover and touch sensing, wherein the control device(controller) determines that an operation is not performed to the operated member(300-a or 300-b or 300-c or 300-d, fig.3) in a case where the contact(thumb holding the device; 420, YES, fig.4, Para-66; 520, YES, fig.5, Para-67)  or approach of the operating item with respect to the detection electrode is detected.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified Odate with the teaching of KING to include the feature in order to provide a touch and hover sensing device that could make adjustments to its sensors and/or the sensing signal to ensure that both events, hover and touch, are detected when both the hover and touch events are desired.

Regarding claim 15, Odate as modified by KING teaches the electrostatic sensor according to claim 14, wherein the operated member has an insulating portion(it is obvious to have protecting cover of the detection electrode in the steering wheel in order to protect the detecting electrode from damage/break/ scratch) electrically insulating the detection electrode from the detection areas(see US 2019/0210630 A1, figs.1-3).

Regarding claim 16, Odate as modified by KING teaches the electrostatic sensor according to claim 15, wherein a sum of a size of one of the detection areas(left side electrode 26 or right side electrode 24, figs.1&2, Odate) and a surface area of the insulating portion(covered area) is larger than a contact area(palm hold area or finger touch area) assumed for the (hand of a passenger H/driver/operator)(it is obvious to one of ordinary skill in the art that a driver/operator’s holding area is smaller than the area of the steering wheel area. Without making bigger steering wheel area, it is impossible to drive a vehicle).

Regarding claim 17, Odate as modified by KING teaches the electrostatic sensor according to claim 14, being configured to be installed in a mobile entity(vehicle, Para-24, Odate).

11.	Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK et al.(US 2019/0210630 A1) in view of KUNIEDA et al.(US 2020/0158540 A1)(herein after KUNIEDA).

Regarding claim 3, SEOK is not found to teach expressly the electrostatic sensor according to claim 2, wherein even if the electrostatic capacitance detected for the second area exceeds the threshold value, the control device determines that an operation is performed to the at least one detection area having the first area and the second area as long as the electrostatic capacitance detected for the first area exceeds the threshold value.


However, KUNIEDA teaches a steering device, wherein even if the electrostatic capacitance detected for the second area (fig.14)(any area of comprising electrode pairs 11a and 11b of 41 is regarded as second area) exceeds the threshold value(203, NO, 204, YES, fig.4), the control device(control device 21, fig.1) determines that an operation is performed(206, fig.4)(as long as detected capacitance C exceeds input detection threshold values C1 and C2, the control device generates manipulation input) to the at least one detection area having the first area and the second area)(each area of comprising electrode pairs 11a and 11b of 41 is regarded as first area and second area) as long as the electrostatic capacitance detected for the first area exceeds the threshold value(Para 30-33; fig.5 and related text).

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SEOK with the teaching of KUNIEDA to include the feature in order to provide a touch sensing steering wheel where handling input is detected based on a change in a capacitance of the second area, which is different from the first area covered by conductor, so that high detection accuracy is ensured. It also provides a steering device with a simple configuration and high practicality.

Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over SEOK et al.(US 2019/0210630 A1) in view of Odate(US 2018/01 18247 A1).
 
Regarding claim 7, SEOK is not found to teach expressly the electrostatic sensor according to claim 2, wherein a size of the first area is larger than a size of the second area.

However, Odate teaches a steering wheel unit, wherein the size of the first area(left side electrode 26 or right side electrode 24, figs.1&2, Odate) is larger than the second area)(as seen from figs.1&2, center electrode area 22 is smaller than left side 26 or right side 24). 

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified SEOK with the teaching of Odate to include the feature in order to provide more flexibility to user/driver as the driver/user holds more the steering wheeling left and right position than center region.

Examiner Nate

13. 	The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the 

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692